Exhibit 10.54

 

AMENDMENT NO. 7 TO THE

AGREEMENT OF LIMITED PARTNERSHIP OF

@VENTURES III, L.P.

 

This Amendment, dated as of June 29, 2004 (this “Amendment”), to the Agreement
of Limited Partnership dated as of August 7,1998 (as amended to date, the
“Agreement”) of @Ventures III, L.P., a Delaware limited partnership (the
“Partnership”), is by and among @Ventures Partners III, LLC, the general partner
of the Partnership (the “General Partner”), and the Limited Partners of the
Partnership signing this Amendment below. Capitalized terms used herein but not
otherwise defined herein shall have the respective meanings ascribed to them in
the Agreement.

 

WHEREAS, the Limited Partners and the General Partner desire to extend the term
of the Partnership, and to modify certain provisions of the Agreement in
connection with such extension, as more fully set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned Partners agree as follows:

 

1. Effective Date of Amendment. This Amendment shall become effective on the
date on which this Amendment has been signed and delivered by or on behalf of
the General Partner and at least Two-Thirds in Interest of the Limited Partners
(such date, the “Amendment Effective Date”).

 

2. Election to Extend Term. Pursuant to and in accordance with Section
11.1(1)(x) of the Agreement, the General Partner and Two-Thirds in Interest of
the Limited Partners have elected to extend the term of the Partnership through
June 30, 2005, and the Agreement is hereby amended to reflect such election. For
purposes of the Agreement, the period from January 1, 2004 to June 30, 2004 is
hereinafter referred to as the “Extension Period” and the period from July 1,
2004 through June 30, 2005 is hereinafter referred to as the “Second Extension
Period.”

 

3. Management Fee During Second Extension Period. Pursuant to and in accordance
with Section 6.5C of the Agreement, the Management Company and Two-Thirds in
Interest of the Limited Partners have agreed that the Management Fee during the
Second Extension Period shall equal $115,213, which amount shall be paid in two
equal nonrefundable installments, the first due on July 1, 2004 and the second
due on January 1, 2005, in each case out of funds currently held by the
Partnership. The Agreement is hereby amended to reflect such agreement. The
Management Company, by signing this amendment below, hereby consents to and
agrees to provide management services to the Partnership pursuant to the
Management Contract for such Management Fee during the Second Extension Period.

 



--------------------------------------------------------------------------------

4. Amendment to Section 7.1. Section 7.1 of the Agreement is hereby amended by
adding at the end thereof the following sentence:

 

“Until June 30, 2005, Mills agrees to use his best efforts in furtherance of the
purposes and objectives of the Partnership, to devote such of his time as shall
be necessary to the business of the Partnership, and to devote substantially all
of his business time to the affairs of the Partnership, the Foreign Fund, the
CMGI Funds, the Management Company, @Ventures Expansion Management LLC,
@Ventures Expansion Fund, L.P., @Ventures Foreign Expansion Fund, L.P., CMGI
@Ventures IV, LLC, and any other @Ventures investment entities of which CMGI is
the sole investor.”

 

5. Amendment to Section 10.3. The last paragraph of Section 10.3 of the
Agreement is hereby amended to read in its entirety as follows:

 

“Notwithstanding the foregoing, with respect to the Extension Period and the
Second Extension Period, the General Partner shall be required to prepare and
deliver to each Partner only the following reports: (i) on or before August 15,
2004, March 30, 2005 and September 30, 2005, an unaudited balance sheet as of
June 30, 2004, December 31, 2004 and June 30, 2005, respectively, and in each
case an income statement for the Partnership for the six-month period then
ended, accompanied by a report on any material developments in existing
investments which occurred during such six-month period, (ii) on or before March
30, 2005, a statement showing the balance in such Partner’s Capital Account as
of December 31, 2004 and a reconciliation of such balance, (iii) on or before
September 30, 2005, a statement showing the balance in such Partner’s Capital
Account as of June 30, 2005, and a reconciliation of such balance, (iv) on or
before March 30, 2005 and September 30, 2005, a statement showing the amount of
UBTI, if any, generated by the Partnership during the 12-month period ended
December 31, 2004 and the six-month period ended June 30, 2005, respectively,
and (v) on or before March 15, 2005 and September 30, 2005, such other
information, reports and forms as are necessary to assist each Partner in the
preparation of his federal, state and local tax returns for the year ended
December 31, 2004 and the partial year ended June 30, 2005, respectively. The
General Partner shall cause an audit to be made by an independent public
accountant of nationally recognized status of the financial statements of the
Partnership for the 12-month period ended December 31, 2004, and such audit
shall be certified and a copy thereof shall be delivered to each Partner on or
before March 30, 2005. The General Partner shall cause an audit to be made by an
independent public accountant of nationally recognized status of the financial
statements of the Partnership for the six-month period ended June 30, 2005, and
such audit shall be certified and a copy thereof shall be delivered to each
Partner on or before September 30, 2005.”

 

6. Consent to Amendment of Management Contract. The Limited Partners and the
Management Company hereby consent to the amendment of the Management Contract on
the terms set forth herein, and the Management Contract is deemed amended hereby
to the extent provided herein.

 

- 2 -



--------------------------------------------------------------------------------

7. Ratification. The Agreement is to be deemed amended by this Amendment only to
the extent expressly provided in this Amendment, and in all other respects, the
Agreement is hereby ratified and confirmed and shall remain in full force and
effect.

 

8. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

9. Governing Law. This Amendment shall be construed and enforced in accordance
with and governed by the laws of Massachusetts.

 

[Signature pages follow.]

 

- 3 -



--------------------------------------------------------------------------------

Counterpart Signature Page to Amendment

to the Agreement of Limited Partnership

of @Ventures III, L.P.

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written.

 

GENERAL PARTNER: @VENTURES PARTNERS III, LLC

By:

 

/s/ Marc D. Poirier

   

Authorized Managing Member

LIMITED PARTNERS:  

Limited Partner Name (Please print or type)

 

Limited Partner Signature

 

Title (If applicable)

______________________________________, 2004

Date (Please complete)

 

The undersigned is signing this Amendment, effective as of the Amendment
Effective Date, for the limited purpose of reflecting its Agreement to the
matters specified in Sections 3 and 6 of this Amendment, including without
limitation, the amount of Management Fees payable by the Partnership during the
Second Extension Period, and agrees that the Management Contract is hereby
amended to the extent necessary to reflect such Management Fee.

 

@VENTURES MANAGEMENT, LLC By:  

/s/ Marc D. Poirier

   

Authorized Member

 

- 4 -